            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ANDRE LEWIS,                       :
    Plaintiff                      :
                                   :            No. 1:19-cv-1504
          v.                       :
                                   :            (Judge Rambo)
SUPERINTENDENT                     :
MASON, et al.,                     :
    Defendants                     :

                               ORDER
     AND NOW, on this 6th day of May 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Defendants’ motion for summary judgment (Doc. No. 66) is
          GRANTED;

     2.   The Clerk of Court is directed to enter judgment in favor of Defendants
          Mason, Jones, Roxby, Contreras, Klick, Zabresky, and Phan and
          against Plaintiff Andre Lewis; and

     3.   The Clerk of Court is directed to CLOSE the above-captioned action.

                                          s/ Sylvia H. Rambo
                                          United States District Judge
